         Case 1:20-cv-09693-MKV Document 11 Filed 03/31/21 Page 1 of 1



                                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                     ELECTRONICALLY FILED
                                                                                  DOC #:
 DANIEL TAVERAS,                                                                  DATE FILED: 3/31/2021
                                Plaintiff,

                        -against-                                   1:20-cv-09693-MKV

 P.J. CLARKE’S AT LINCOLN CENTER, LLC d/b/a                       ORDER OF DISMISSAL
 P.J. CLARKE’S, PHILIP SCOTTI, ODALA DOE,
 and PEPE DOE

                                Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Complaint in this action was filed on November 18, 2020 [ECF No. 1]. Summonses

for the Defendants were issued by the Clerk of Court on November 19, 2020, but no action has

occurred in the case since then. Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued for failure to prosecute without

costs to any party and without prejudice to restoring the action to this Court’s calendar if the

application to restore the action is made by April 30, 2021. If no such application is made by that

date, today’s dismissal of the action is with prejudice. See LeSane v. Hall’s Sec. Analyst, Inc., 239

F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962)).



SO ORDERED.
                                                      _________________________________
                                                      ________
                                                             __ ________
                                                             __
                                                             ____     _ ________
                                                                               ____
                                                                                 ____
                                                                                    ______
                                                                                    __  _ _
Date: March 31, 2021                                  MARY YK KAY
                                                                AY VVYSKOCIL
                                                                     YSKOCI
                                                                     YS       CL
                                                                              CI
      New York, NY                                    United
                                                           d States District
                                                             States Di tr
                                                                     is t ict Judge
